IN THE COURT OF CRIMINAL APPEALS
OF TEXAS
                                            


NOS. PD-0176-09 thru PD-0184-09



DONN DEVERAL MARTIN, aka DON DEVERAL MARTIN, Appellant

v.

THE STATE OF TEXAS



ON APPELLANT’S PETITION FOR DISCRETIONARY REVIEW
 FROM THE SECOND COURT OF APPEALS
TARRANT COUNTY




           Per curiam.  keasler and hervey, jj., dissent.

ORDER
           The petition for discretionary review violates Rule of Appellate Procedure 9.3(b),
because the original petition is not accompanied by 11 copies.
           The petition is struck.  See Rule of Appellate Procedure 68.6.
           The petitioner may redraw the petition.  The redrawn petition and copies must be
filed in this Court within thirty days after the date of this order.
En banc.
Delivered: March 18, 2009
Do Not Publish.